Title: From James Madison to Charles J. Nourse, 28 November 1823
From: Madison, James
To: Nourse, Charles J.


        
          Dr Sir
          Montpellier Novr. 28 1823
        
        I have recd. your favor of the 22d. You have been very kind in procuring the Seckel Pear for me. Mr. Wm. S Stone at Fredg. will attend to the forwarding them from that place.
        You say nothing of your health. We hope it has been re-established; with our respects & good wishes for yourself be so good as to present them to the ladies & Mr. Morris.
        
          James Madison
        
      